Order entered September 27, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00757-CV

                       JOHNATHAN COOPER, Appellant

                                        V.

                         MICHAEL MOWLA, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17693

                                     ORDER

      Before the Court is appellant’s September 23, 2021 motion for a copy of the

clerk’s record. We GRANT the motion and DIRECT the Clerk of the Court to

send a paper copy of the clerk’s and supplemental clerk’s records to appellant.

      On our own motion, we EXTEND the deadline for appellant’s jurisdictional

letter brief to October 14, 2021.

                                             /s/   KEN MOLBERG
                                                   JUSTICE